Citation Nr: 1441276	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  12-02 681A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an effective date earlier than April 12, 2007, for the grant of service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney At Law


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which in pertinent part, granted service connection and a 100 percent evaluation for PTSD, effective April 12, 2007.


FINDING OF FACT

A formal claim of entitlement to service connection for PTSD was not received within one year of the Veteran's discharge from service, or within one year of the RO sending him the formal claim form on May 12, 2005; the formal claim form was received on April 12, 2007.


CONCLUSION OF LAW

The criteria for an effective date prior to April 12, 2007, for a grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3, 114, 3.400 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 


The appeal for an earlier effective date for the grant of service connection for PTSD arises from the Veteran's disagreement with the effective date assigned after the grant of service connection for this disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 
8-2003 (2003). 

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained all of the identified post-service treatment records.  There is no reported relevant evidence that remains outstanding, nor is there any indication of the need for examinations or opinions.  Further assistance is unlikely to assist the Veteran in substantiating entitlement to an earlier effective date.


Legal Criteria

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a). 

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. 
§ 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2013).

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157. Evidence from a private physician or layman will also be accepted as an informal claim for increased benefits, effective from the date received by VA.  38 C.F.R. 
§ 3.157(b)(2). 

Medical records cannot constitute an initial claim for service connection; rather there must be a record showing some intent by the claimant to apply for the benefit.  Criswell v. Nicholson, 20 Vet App 501 (2006); Brannon v. West, 12 Vet. App. 32, 35 (1998). 

Where compensation is awarded pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue. Where compensation is awarded pursuant to a liberalizing law or VA issue which became effective on or after the date of its enactment or issuance, in order for a claimant to be eligible for a retroactive payment the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement. 38 C.F.R. § 3.114(a) (2013).

Specifically, if a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue. If a claim is reviewed on the initiative of VA more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of administrative determination of entitlement. If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request. 38 C.F.R. § 3.114(a)(1), (2), and (3) (2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

The initial correspondence from the Veteran related to service connection for PTSD was an informal claim, received by the RO on January 11, 2005.  The RO sent the Veteran a letter dated May 12, 2005, informing him that they could not process his claim because he had not provided a formal claim, in the form of a completed VA Form 21-526, Veteran's Application for Compensation or Pension.

On April 12, 2007, approximately two years later, the RO received the Veteran's formal claim (VA Form 21-526, Veteran's Application for Compensation or Pension) for service connection for PTSD.  The Veteran's claim was then processed, and he was subsequently granted service connection for PTSD in a June 2010 RO rating decision, with an effective date of April 12, 2007, the date that his formal claim for service connection was originally received.

The Veteran did not submit a claim of entitlement to service connection for PTSD within one year of his separation from service.  He does not contend otherwise.  Thus, 38 C.F.R. § 3.816(c)(3) is inapplicable, and the effective date of the award of service connection PTSD must be determined in accordance with §§ 3.114 and 3.400.  38 C.F.R. § 3.816.

The applicable law and regulations provide that unless a claim is filed within one year of service, the effective date is the latter of the date entitlement arose or the claim was received.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).

The Veteran contends that he initially filed his claim for service connection for PTSD on November 29, 2004, and that the RO received it on January 11, 2005, and therefore, the effective date for the grant of service connection should be November 29, 2004.  The evidence of record shows that the Veteran's initial correspondence related to a claim for service connection for PTSD was dated November 29, 2004, but as noted above, it was not received by the RO until January 11, 2005.  It is the date of receipt of the claim, and not the date the claim was drafted or dated that is controlling when determining the effective date of an original claim for service connection.  The effective date of an evaluation and award of compensation, based on an original claim, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  Although the Veteran's informal claim was dated November 29, 2004, it was not actually received by the RO until January 11, 2005.  Therefore, the effective date for the grant of service connection for PTSD could be no earlier than January 11, 2005.  

The Veteran's January 11, 2005 statement may be considered a claim for VA benefits, however; as it was not submitted in the form prescribed by VA, specifically on a VA Form 21-526, Veteran's Application for Compensation or Pension, it is considered to be an informal claim.  As noted above, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  Furthermore, upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a). If received within one year from the date it was sent to the Veteran, the effective date is the date of the informal claim, if the formal application is received more than one year after the date it was sent to the Veteran, the effective date is the date that it was returned. Jernigan v. Shinseki, 25 Vet.App. 220, 229 (2012). 

Although the RO notified the Veteran in May 2005, that he needed to complete and submit a formal claim for service connection, on the prescribed VA Form 21-526, and included a copy of the form for the Veteran to complete and return, the Veteran did not submit the required VA Form 21-526 until almost two years later, on April 12, 2007.  Thus, VA did not receive the formal claim within one year of the date they sent it to him; thus, he is not entitled to an effective date of January 2005, the date of his informal claim. Rather, as April 12, 2007 is the date that the Veteran's formal claim was received, this is the earliest possible effective date for the grant of service connection for PTSD.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400; Jernigan, supra.  

The effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  In this case entitlement arose prior to the date of the Veteran's formal claim.  Because the date of claim is later, that date controls the effective date of service connection.  Furthermore, the post-service treatment records cannot constitute a claim for service connection.  See MacPhee v. Nicholson, 459 F.3d 1323, 1325 (Fed.Cir.2006); Brannon v. West, 12 Vet. App. 32, 35 (1998).

In a statement dated in February 2012, the Veteran's representative asserts that he is entitled to an earlier effective date based on 38 C.F.R. § 3.114(a) because the changes to 38 C.F.R. § 3.304(f), governing the adjudication of claims for compensation based on PTSD, were liberalizing changes. However, the Board initially notes that the Veteran was not awarded compensation pursuant to either of the liberalizing provisions in section 3.304(f) as required by 38 C.F.R. § 3.114(a). Specifically, he was not diagnosed with PTSD in service, and thus did not have compensation awarded based on the liberalizing provision regarding these situations, which went into effect on October 29, 2008. 73 Fed.Reg. 64208 (Oct. 29, 2008). Further, he was not awarded compensation for PTSD based on a diagnosis by a VA examiner without corroboration of his stressors, as set out in the liberalizing provisions to section 3.304(f) which went into effect on July 12, 2010. 75 Fed.Reg. 39852 (July 13, 2010). His stressors were corroborated.  

Moreover, effective dates pursuant to liberalizing changes in the law under section 3.114(a) are governed by the effective date of the liberalizing law itself, and are not awarded earlier than the effective date of the liberalizing law. 38 C.F.R. § 3.114(a). The changes to section 3.304(f), were effective after the Veteran's claim was received in April 12, 2007, that is October 2008 and July 2010, respectively. Thus, even if his award of compensation were pursuant to either of these liberalizing changes, he would not be entitled to an earlier effective date pursuant to section 3.114(a). 

For the reasons noted above, the Board finds that there is no basis upon which to justify granting an effective date earlier than April 12, 2007, for entitlement to service connection for PTSD.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

ORDER

An effective date prior to April 12, 2007, for the grant of service connection for PTSD is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


